Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 1 of 18




                        EXHIBIT 26
        Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 2 of 18




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, NADIA                           )
 ALASAAD, SUHAIB ALLABABIDI, SIDD                 )
 BIKKANNAVAR, JÉRÉMIE DUPIN,                      )
 AARON GACH, ISMAIL ABDEL-RASOUL                  )
 AKA ISMA’IL KUSHKUSH, DIANE                      )
 MAYE, ZAINAB MERCHANT,                           )
 MOHAMMED AKRAM SHIBLY, AND                       )
 MATTHEW WRIGHT,                                  )
                                                  )   Civil Action No. 17-cv-11730-DJC
        Plaintiffs,                               )
                                                  )   Hon. Denise J. Casper
                v.                                )
                                                  )
 KIRSTJEN NIELSEN, SECRETARY OF                   )
 THE U.S. DEPARTMENT OF HOMELAND                  )
 SECURITY, IN HER OFFICIAL                        )
 CAPACITY; KEVIN MCALEENAN,                       )
 COMMISSIONER OF U.S. CUSTOMS                     )
 AND BORDER PROTECTION, IN HIS                    )
 OFFICIAL CAPACITY; AND RONALD                    )
 VITIELLO, ACTING DIRECTOR OF U.S.                )
 IMMIGRATION AND CUSTOMS                          )
 ENFORCEMENT, IN HIS OFFICIAL                     )
 CAPACITY,                                        )
                                                  )
        Defendants.                               )


               DEFENDANTS’ OBJECTIONS AND RESPONSES TO
      PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO ALL DEFENDANTS

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Court for the District of Massachusetts, Defendants, by and through

undersigned counsel submit their Objections and Responses to Plaintiffs’ First Set of Interrogatories

To All Defendants.




                                                  1
         Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 3 of 18




                                        INTERROGATORIES

 INTERROGATORY NO. 1
       Identify and describe all of the government interests that are purportedly served by the
 Defendants’ challenged policies and practices on border device searches and confiscations.

Defendants’ Response: Defendants object to this interrogatory as vague and overly broad, as it
seeks an identification and description of “all of the government interests” that are “purportedly

served” by the challenged policies and practices. “Government interests” is not defined here, nor

does it have any commonly accepted definition. Similarly, it is unclear what is meant for an

interest to be “purportedly served” by a challenged policy or practice. In addition, the term

“confiscations” is undefined and has no commonly accepted meaning in this context. Defendants
further object to this interrogatory to the extent it calls for a legal conclusion and analysis of the

government interests served by the border search exception to the probable cause and warrant

requirements of the Fourth Amendment, as recognized in binding legal precedents. Subject to

these objections, Defendants respond as follows:

         As made clear in CBP Directive 3340-049A and ICE Directive 10044.1, border searches
 of electronic devices are conducted in furtherance of customs, immigration, law enforcement,

 and homeland security responsibilities and to ensure compliance with customs, immigration, and

 other laws that Defendants are authorized to enforce and administer.

         These searches are part of Defendants longstanding practice and are essential to enforcing
 the law at the U.S. border and to protecting border security. They are a crucial tool for detecting

 evidence relating to terrorism and other national security matters, human and bulk cash

 smuggling, contraband, and child pornography. They can also reveal information about financial

 and commercial crimes, such as those relating to copyright, trademark, and export control

 violations. They can be vital to risk assessments that otherwise may be predicated on limited or
 no advance information about a given traveler or item, and they can enhance critical information

 sharing with, and feedback from, elements of the federal government responsible for analyzing

 terrorist threat information. Finally, searches at the border are often integral to a determination

                                                    2
        Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 4 of 18



 of an individual's intentions upon entry and provide additional information relevant to
 admissibility under the immigration laws.

         Pursuant to Fed. R. Civ. P. 33(d), Defendants will also produce documents in response to

 this interrogatory. Subsequent to the production of those documents, Defendants will identify

 the Bates numbers which correspond to this response.

 INTERROGATORY NO. 2

         Identify and describe any and all facts or evidence that show that any of the government
 interests identified in response to Interrogatory No. 1 are actually served by the challenged policies
 and practices.

Defendants’ Response: Defendants object to this interrogatory as vague and overly broad to the

extent it references “any and all” facts or evidence that show that “any” government interests are

served by the challenged policies and practices, and because the terms are undefined. Defendants
further object to this interrogatory because the burden of providing such information is not

proportional to the needs of the case. Read literally, this interrogatory could be interpreted to

require information and production of records detailing each instance in which a border search of

an electronic device supported DHS’s mission to promote border security and to enforce the

customs, immigration, and other laws that DHS is authorized to enforce or administer at the
border. Defendants further object to this interrogatory to the extent it calls for a legal conclusion

and analysis of the government interests served by the border search exception to the probable

cause and warrant requirements of the Fourth Amendment, as recognized in binding legal

precedents. Defendants further object to this Request to the extent it seeks information protected
by the law enforcement privilege. Subject to these objections, Defendants respond as follows:

       Pursuant to Fed. R. Civ. P. 33(d), Defendants will produce documents in response to this

 interrogatory. Subsequent to the production of those documents, Defendants will identify the

 Bates numbers which correspond to this response.

 INTERROGATORY NO. 3

         Identify and describe any and all facts or evidence that show the government interests
 identified in response to Interrogatory No. 1 could still be advanced if border officers 1) were

                                                   3
        Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 5 of 18



prevents,” and accordingly it is unclear what information is sought by this interrogatory.
Defendants further object insofar as this interrogatory suggests that Defendants are not permitted

to detain or seize “digital contraband” unless they can guarantee that such items are not available

on the Internet from other sources. Subject to these objections, Defendants respond as follows:

       Any digital contraband found by Defendants during a border search is appropriately

safeguarded pursuant to policies governing border searches, applicable system of records notices
and/or chain of custody requirements for evidence preservation. Like any contraband discovered

during a border search, the relevant law enforcement agency will retain and/or destroy the

contraband as necessary, consistent with applicable laws and policies. Accordingly, by definition,

the specific digital contraband discovered during a border search cannot be illicitly transmitted

over the internet by a private individual once it has been retained and/or destroyed.



INTERROGATORY NO. 5
     Identify and describe any and all facts or evidence that show that digital contraband enters or
becomes available in the United States via the Internet or Internet-based communication or other
forms of communication.

Defendants’ Response: Defendants object to this interrogatory as vague and overly broad, to the

extent it seeks “all facts or evidence” and further because it is unclear what is meant by digital

contraband “entering” or “becom[ing] available” in the United States via the Internet. Defendants

further object to this interrogatory as seeking facts outside of the defendant agencies’ knowledge

and such facts do not appear to be relevant to the claims and defenses in this case. Defendants

further object to this interrogatory because the burden of providing such information is not

proportional to the needs of the case. Read literally, this interrogatory would require production of

evidence vastly disproportionate to the needs of this case, in violation of Fed. R. Civ. P. 26(b)(1).



Defendants generally use the term ‘digital contraband’ to refer to electronic information that it is
unlawful to possess, to transport, to import into the United States, or to export from the United
States.
                                                    5
         Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 6 of 18



Defendants further object insofar as this interrogatory suggests that Defendants are not permitted to

detain or seize “digital contraband” unless they can guarantee that such items are not available on

the Internet or from other sources. Subject to these objections, Defendants state as follows:

       Defendants are aware that digital contraband may in certain circumstances be accessible from

the United States via the internet.



INTERROGATORY NO. 6

       For each of the fiscal years since FY 2012, provide 1) the number of device confiscations
 by U.S. Customs and Border Protection (“CBP”), 2) the number of basic searches of devices by
 CBP, 3) the number of advanced searches of devices by CBP, 4) the number of device
 confiscations by U.S. Immigration and Customs Enforcement.

Defendants’ Response: Defendants object to this interrogatory’s use of the terms “basic searches”

and “advanced searches” to cover information that predates the establishment of definitions for

those terms in CBP’s January 2018 Directive. In addition, the term “confiscations” is undefined

and has no commonly accepted meaning in this context. Prior to CBP’s January 2018 Directive,

Defendant CBP did not, as a matter of policy, categorize searches of electronic devices as “basic”

or “advanced.” Subject to these objections, Defendants respond as follows:

        Based on available data from CBP records, CBP estimates that it detained the following

number of electronic devices after a traveler departed the port of entry or other location of

inspection, in each of the identified fiscal years:

   •    FY 2012 – 8

   •    FY 2013 – 36

   •    FY 2014 – 32

   •    FY 2015 – 21

   •    FY 2016 – 131

                                                      6
          Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 7 of 18




   •     FY 2017 – 200

   •     FY 2018 (through 9/15/2018) – 172

         Based on available data from CBP records, CBP estimates that it conducted basic searches

of electronic devices in the following number of incidents, in each of the identified fiscal years:

   •     FY 2012 – 3,182

   •     FY 2013 – 3,561

   •     FY 2014 – 4,314

   •     FY 2015 – 6,618

   •     FY 2016 – 16,914

   •     FY 2017 – 27,701

   •     FY 2018 (through 9/15/2018) – 28,429

         Based on available data from CBP records, CBP estimates that it conducted advanced

searches of electronic devices in the following number of incidents, in each of the identified fiscal

years:

   •     FY 2012 – 2,285

   •     FY 2013 – 2,444

   •     FY 2014 – 1,921

   •     FY 2015 – 2,090

   •     FY 2016 – 2,394

   •     FY 2017 – 2,685

   •     FY 2018 (through 9/15/2018) – 3,485

         ICE does not maintain statistics on “device confiscations,” but only the number of searches,

each of which may involve more than one device, and may not amount to a “confiscation” in any

                                                   7
          Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 8 of 18



event.



INTERROGATORY NO. 7

        Identify and describe all the types of information about a traveler that a border officer may
see or have access to at a port of entry, including at primary and secondary inspection, and
including whether or not the traveler has previously been subject to a device search or confiscation.

Defendants’ Response: Defendants object to this interrogatory as vague, overly broad, and

disproportionate to the needs of the case to the extent it seeks “all” types of information and fails to

define “types” of information or “have access to”, and further objects to the term “confiscation” as

that is not a term used by defendant agencies. In addition, the term “border officer” is not a term

used by defendant agencies; therefore Defendants interpret the term to refer to an official employed

by Defendants that conducts border searches of electronic devices pursuant to the Defendants’

applicable policies. See CBP Directive 3340-049A and ICE Directive 10044. Defendants further

object to this Request to the extent it seeks information protected by the law enforcement privilege.

Subject to these objections, Defendants state as follows:

         The type of information about a traveler that is available to the inspecting CBP officer may

vary depending on the location and environment in which CBP encounters the traveler. For

example, in the air and sea environment, CBP generally obtains certain information about

individuals traveling to the U.S. on commercial or private aircraft, as well as commercial vessels,

through CBP’s Advance Passenger Information System (APIS). Unlike in the air/sea travel

environment, CBP does not generally receive advance travel information regarding individuals

traveling to the U.S. by foot (pedestrian) or by private vehicle prior to their arrival at a port of

entry.

         Upon arrival in the United States, individuals are generally required to present themselves

to CBP at the port of entry’s primary arrival location (known as primary). At primary, the CBP
                                                    8
       Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 9 of 18



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 GHASSAN ALASAAD, NADIA                          )
 ALASAAD, SUHAIB ALLABABIDI, SIDD                )
 BIKKANNAVAR, JÉRÉMIE DUPIN,                     )
 AARON GACH, ISMAIL ABDEL-RASOUL                 )
 AKA ISMA’IL KUSHKUSH, DIANE                     )
 MAYE, ZAINAB MERCHANT,                          )
 MOHAMMED AKRAM SHIBLY, AND                      )
 MATTHEW WRIGHT,                                 )
                                                 )   Civil Action No. 17-cv-11730-DJC
        Plaintiffs,                              )
                                                 )   Hon. Denise J. Casper
                v.                               )
                                                 )
 KIRSTJEN NIELSEN, SECRETARY OF                  )
 THE U.S. DEPARTMENT OF HOMELAND                 )
 SECURITY, IN HER OFFICIAL                       )
 CAPACITY; KEVIN MCALEENAN,                      )
 COMMISSIONER OF U.S. CUSTOMS                    )
 AND BORDER PROTECTION, IN HIS                   )
 OFFICIAL CAPACITY; AND RONALD                   )
 VITIELLO, ACTING DIRECTOR OF U.S.               )
 IMMIGRATION AND CUSTOMS                         )
 ENFORCEMENT, IN HIS OFFICIAL                    )
 CAPACITY,                                       )
                                                 )
        Defendants.                              )


                      DEFENDANTS’ OBJECTIONS AND RESPONSES TO
                        PLAINTIFFS’ SECOND SET OF DISCOVERY

       Pursuant to Rules 26, 33 and 34 of the Federal Rules of Civil Procedure and the Local

Rules of the United States District Court for the District of Massachusetts, Defendants, by and

through undersigned counsel submit their Objections and Responses to Plaintiffs’ Second Set

of Discovery.
      Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 10 of 18



INTERROGATORY NO. 10

Identify and describe any and all information or data retained by Defendants from the searches
and confiscations of each of the Plaintiffs’ electronic devices, including electronic data copied
from Plaintiffs’ electronic devices (such as copying by means of conducting an advanced
search), and narrative descriptions of information or data observed or found during a search of
Plaintiffs’ electronic devices.

Defendants’ Response:

       Defendants object to this interrogatory as vague, overly broad and improper because it

asks for “any and all information” and further because the term “confiscations” is undefined and

has no commonly accepted meaning in this context. Defendants further object to this

interrogatory insofar as it characterizes officer impressions and observations as constituting the

retention of data from searches or detentions of Plaintiffs’ electronic devices. Defendants further

object to this interrogatory to the extent it seeks information protected by the law enforcement

privilege, the deliberative process privilege, or other applicable privileges or protections from

disclosures. Subject to the foregoing objections, Defendants respond as follows:

       Pursuant to Fed. R. Civ. P. 33(d), with regard to narrative descriptions of information or

data observed or found during a search of Plaintiffs’ electronic devices, Defendants refer

Plaintiffs to the following documents produced in discovery: Defs. 0098, 0102, 0105, 0106,

0340, 0351, 0355, 0359, 0691, 0711, 0849, 0873, and 0878.

       In addition, certain records produced by Defendants in discovery contain redacted

information reflecting narrative descriptions of information or data observed or found during a

search of the electronic devices of the following Plaintiffs:

           •   Nadia Alasaad
           •   Siddarayappa Bikkanavar
           •   Jeremie Dupin
           •   Diane Maye
           •   Zainab Merchant
       Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 11 of 18



Additional information regarding whether and to what extent Defendants included information or

data copied from or regarding a specific electronic device in their law enforcement records and

systems would reveal information protected from disclosure under the law enforcement

privilege.



INTERROGATORY NO. 11

Identify and describe the manner in which Defendants calculate the number of border searches of
electronic devices conducted in each fiscal year, including whether the number is calculated by
relying on particular types of records or reports, such as Electronic Media Reports, in CBP or
ICE databases, and whether the number is calculated by using any records or reports not
contained in CBP or ICE databases.


Defendants’ Response:

        Defendants object to this interrogatory’s use of the term “in each fiscal year” as vague and

ambiguous insofar as it fails to identify the fiscal year(s) at issue. Subject to the foregoing objection,

Defendants respond as follows:

        ICE calculates the number of searches of electronic devices conducted by ICE from the

information entered into the Computer Forensics Program’s Field Exam Report (FER) system by

the Computer Forensics Agent or Analyst conducting the search. CBP Officers are required by

policy to complete an Electronic Media Report (EMR) for each border search of an electronic

device. To generate the number of border searches of electronic devices in a given time period,

CBP calculates the number of closed or completed EMRs that relate to searches that were

initiated during the time period at issue.



DOCUMENT REQUEST 17

Documents reflecting the August 28, 2017 search of the phone being used by Ms. Alasaad’s
daughter (Lamees Alasaad).
      Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 12 of 18




Defendants’ Response: Defendants object to this Request to the extent it seeks information

protected from disclosure by the attorney-client privilege and/or the work-product doctrine.

Subject to the foregoing objections, Defendants respond as follows:

       Based on Defendants’ search, to the best of their knowledge, there are no responsive

documents.



DOCUMENT REQUEST 18

Documents reflecting alleged searches of Plaintiff Kushkush’s electronic devices on January 9,
2016, January 10, 2016, or January 4, 2017.

Defendants’ Response: Subject to Defendants’ Objections and Responses to Requests 11 and 12

in Plaintiffs’ First Set of Requests for Production to All Defendants, Defendants respond as

follows:

       Defendants have produced all responsive documents pertaining to Plaintiff Kushkush and

have no additional documents to produce. Based on Defendants’ search, to the best of their

knowledge, there are no documents reflecting alleged searches of Plaintiff Kushkush’s electronic

devices on January 9, 2016, January 10, 2016, or January 4, 2017.



DOCUMENT REQUEST 19

Any additional documents used to support the statements in paragraphs 107-113 of Defendants’
Answer.

Defendants’ Response: Defendants object to this Request to the extent it seeks information

protected from disclosure by the law enforcement privilege, attorney-client privilege, and/or the

work-product doctrine. Defendants further object to this Request’s use of the term “used to

support,” which is vague and arguably calls for information that is presumptively not subject to
          Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 13 of 18



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


    Ghassan Alasaad, Nadia Alasaad, Suhaib      )
    Allababidi, Sidd Bikkannavar, Jérémie Dupin,)
    Aaron Gach, Ismail Abdel-Rasoul aka Isma’il )
    Kushkush, Diane Maye, Zainab Merchant,      )
    Mohammed Akram Shibly, and Matthew          )
    Wright,                                     )
                                                )
            Plaintiffs,                         )
                                                )         Civil Action No. 17-cv-11730-DJC
                    v.                          )
                                                )         Hon. Denise J. Casper
    Kirstjen Nielsen, Secretary of the U.S.     )
    Department of Homeland Security, in her     )
    official capacity; Kevin McAleenan,         )
    Commissioner of U.S. Customs and Border     )
    Protection, in his official capacity; and   )
    Ronald Vitiello, Acting Director of U.S.    )
    Immigration and Customs Enforcement, in his )
    official capacity,                          )
                                                )
                                                )
            Defendants.                         )



                    DEFENDANTS’ OBJECTIONS AND RESPONSES TO
                PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION
                  AND PLAINTIFFS’ THIRD SET OF INTERROGATORIES

          Pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure and the Local

Rules of the United States District Court for the District of Massachusetts, Defendants, by and

through undersigned counsel submit their Objections and Responses to Plaintiffs’ Second Set of

Requests for Production and Third Set of Interrogatories.

    DOCUMENT REQUEST NO. 20

          All documents, including but not limited to policy and training documents, related to the
    procedures for obtaining a judicial warrant as outlined in Customs and Border Protection’s Personal
    Search Handbook. 1 See, e.g., pp. 10, 29, 35, and 36

1
    https://www.regulations.gov/document?D=ICEB-2012-0003-000
        Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 14 of 18



       DOCUMENT REQUEST NO. 23

         All documents, including but not limited to policy and training documents, related to
 Defendants’ compliance, during border searches or seizures of electronic devices, with United
 States v. Cotterman, 709 F.3d 952 (9th Cir. 2013), Riley v. California, 134 S. Ct. 2473 (2014), or
 United States v. Kolsuz, 890 F.3d 133 (4th Cir. 2018).


 RESPONSE:

       Defendants object to this Request to the extent it seeks information protected from

disclosure by the law enforcement privilege, attorney-client privilege, the work-product doctrine,

and/or the deliberative process privilege. Defendants further object to the Request for “all

documents . . . related to the procedures for obtaining a judicial warrant[,]” as vague, ambiguous,

overly broad and unduly burdensome insofar as it purports to request every document which has

any connection to Defendants’ compliance with certain court decisions.

       Subject to the foregoing objections, in response to this Request, CBP hereby refers Plaintiffs

to documents previously produced in discovery: Defs. 0129-132. ICE refers Plaintiffs to documents

previously produced in discovery: Defs. 0063-0091 and ICE also produces Bates pages 1266-1267

in response to this Request.


  INTERROGATORY NO. 12

        For Defendants’ produced document Bates 909 regarding Plaintiff Matthew Wright, please
 explain what “To: EMC” and “Taken: CM” mean.

        CBP’s Response: In the produced document Bates 909, “To: EMC” refers to the individual

 to whom the incoming package was addressed. “Taken: CM” refers to the analyst to whom the

 incoming package was assigned.

 INTERROGATORY NO. 13

         Of the total number of electronic devices searched by Defendants during Fiscal Years 2012-
 2018 (per the statistics provided in Stipulations Nos. 13 and 15) pursuant to Defendants’ electronic
 device search policies (CBP Directive Nos. 3340-049 and 3340-049A; ICE Directive No. 7-6.1/ICE
 Policy 10044.1), provide the number of devices that contained digital contraband for each fiscal year.
                                                   4
           Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 15 of 18




            Defendants’ Response: Defendants object to this interrogatory as vague due to its use of the

    undefined term “digital contraband,” and accordingly it is unclear what information is sought by this

    interrogatory. Defendants also object to this interrogatory as overly broad and unduly burdensome

    to the extent it seeks to require Defendants to develop a definition of “digital contraband,”2 to create

    mechanisms for compiling information relating thereto, and/or to create new statistics.

            Subject to the foregoing objections, Defendants state that neither CBP’s nor ICE’s

    recordkeeping systems track or capture any such metrics and therefore they are unable to provide

    aggregate statistics reflecting the number of devices containing digital contraband.

     INTERROGATORY NO. 14

            Other than CBP Directive No. 3340-049A Secs. 5.4 and 5.5, and ICE Directive No. 7-6.1
    Sec. 8.5, identify and explain the polices, practices, and training that are applicable to the recording
    and retention of information viewed, searched, or copied during searches of electronic devices
    seized or obtained from travelers at the border.

            Defendant’s Response: Defendants object to this interrogatory to the extent it seeks

    information protected by the law enforcement privilege. Defendants further object to this

    interrogatory as vague and overly broad to the extent it seeks information relating to policies,

    practices, and training regarding the processing, handling, and analysis of evidence and

    merchandise that applies generally, and not specifically to border searches of electronic devices.

            Subject to the foregoing objections, Defendants respond as follows:

            Pursuant to Fed. R. Civ. P. 33(d), CBP refers Plaintiffs to the following documents

    previously produced in discovery: Defs. 0113-24, 0125-26, 0127-28, 0133-61, 0162, 0174-218. In

    addition, CBP refers Plaintiffs to the Privacy Impact Assessment being produced in response to

    Plaintiffs’ Second Set of Requests for Production at Bates Number Defs. 996-1056. The Privacy

    Impact Assessment addresses policies and practices applicable to the recording and retention of
    information viewed, searched, or copied during searches of electronic devices seized or obtained

2
 Although not defined by Plaintiffs, and subject to the objections noted above, in this answer
Defendants generally use the term ‘digital contraband’ to refer to electronic information that it is
unlawful to possess, to transport, to import into the United States, or to export from the United
States.
                                                       5
       Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 16 of 18



from travelers at the border.

       Pursuant to Pursuant to Fed. R. Civ. P. 33(d), ICE refers Plaintiffs to the documents

previously produced discovery: Defs. 0034-0062, and Defs. 0916-0944, and is also producing

Bates pages 1184-1224, 1240-1263, and 1264-1265 in response to this Request

       In addition, to the extent information viewed, searched, or copied during searches of

electronic devices is maintained in a system of records that is subject to the Privacy Act, the

applicable System of Records Notice (SORN) sets forth additional policies and requirements

related to the retention of such information. Defendants’ SORNs are accessible at:
https://www.dhs.gov/system-records-notices-sorns.

INTERROGATORY NO. 15

        Other than CBP Directive No. 3340-049A Secs. 5.4 and 5.5, and ICE Directive No. 7-6.1
Sec. 8.3, identify and explain the polices, practices, and training that are applicable to the length of
time that electronic devices seized or obtained from travelers at the border remain in CBP or ICE
custody, in particular, how and why extensions of time are granted.

       Defendant’s Response: Defendants object to this interrogatory to the extent it seeks

information protected by the law enforcement privilege.

       Subject to the foregoing objection, Defendants respond as follows:

      Pursuant to Fed. R. Civ. P. 33(d), CBP refers Plaintiffs to the following documents previously

produced in discovery: Defs 0113-24, and 0174-218. In addition to CBP Directive No. 3340-0489A

Secs. 5.4 and 5.5, the Privacy Impact Assessment addresses policies and practices applicable to the

recording and retention of information viewed, searched, or copied during searches of electronic

devices seized or obtained from travelers at the border.

       Pursuant to Pursuant to Fed. R. Civ. P. 33(d), ICE refers Plaintiffs to documents previously

produced in discovery: Defs. 0034-0062, 0063-0091, 0916-0944 and also produces Bates pages

1184-1224 in response to this Request.

INTERROGATORY NO. 16

         Explain whether ICE (including, but not limited to, Homeland Security Investigations)
 makes decisions independent of CBP to conduct basic/manual or forensic/advanced searches of
 electronic devices seized or obtained at the border; and if so, how ICE officers decide to do so,
                                                   6
      Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 17 of 18



 including what information about travelers is available to ICE officers.

      ICE’s Response: ICE objects to this Interrogatory as overly broad to the extent that it seeks

 agency-wide information and is not limited to Homeland Security Investigation, which is the

 office primarily responsible for investigating crimes at the border. ICE further objects to this

 Interrogatory to the extent it seeks law enforcement sensitive information.

      Subject to the foregoing objections, ICE states that ICE Special Agents make independent

 decisions on whether and how they will conduct a border search of an electronic device,

 including whether they will perform a basic/manual and/or advanced/forensic search of that

 device. Prior to making such a decision, ICE Special Agents have access to numerous law

 enforcement systems that may contain information about a traveler that would inform a decision

 to conduct a border search, including any investigative information that ICE may have already

 developed concerning that traveler. An ICE Special Agent’s decision whether and how to

 conduct any border search of an electronic device will be based upon the potential for that search

 to further a particular investigation into a suspected crime within the jurisdiction of ICE and will

 be guided by the policies and practices of ICE with regard border searches of electronic devices.

INTERROGATORY NO. 17

       Explain whether and under what circumstances border officers employed by Defendants
search or confiscate travelers’ electronic devices at the request of any other federal, state, or local
government department, agency, or entity. (Note that this interrogatory is not in reference to CBP
Directive No. 3340-049A Secs. 5.4.2.1 or 5.5.2.2, or ICE Directive No. 7-6.1 Sec. 8.4, related to
situations where CBP/ICE request technical or subject-matter assistance from other agencies or
entities.)

       Defendant’s Response: Defendants object to this Interrogatory as vague and overly broad.

Defendants object to the term “border officer” because it is not a term used by defendant

agencies; therefore Defendants interpret the term to refer to an official employed by Defendants

that conducts border searches of electronic devices pursuant to the Defendants’ applicable

policies. See CBP Directive 3340-049A and ICE Directive 10044. Defendants further object to

                                                   7
        Case 1:17-cv-11730-DJC Document 91-25 Filed 04/30/19 Page 18 of 18



 this Interrogatory because the term “confiscations” is undefined and has no commonly accepted
 meaning in this context. Defendants also object to this interrogatory to the extent it seeks

 information protected by the law enforcement privilege.

        Subject to the foregoing objections Defendants respond as follows:

       CBP conducts border searches of electronic devices in furtherance of CBP’s customs,

 immigration, law enforcement, and homeland security responsibilities and to ensure compliance

 with customs, immigration, and other laws that CBP is authorized to enforce and administer.

 While CBP decisions to perform border searches of electronic devices benefit from information

 provided by other law enforcement agencies, the decision for CBP to conduct a border search of

 an electronic device rests exclusively with CBP and is conducted in accordance with applicable

 law and policy. A CBP Officer may conduct a basic search, as defined in CBP Directive No.

 3340-049A Sec. 5.1.3, with or without suspicion. With appropriate supervisory approval, a CBP

 Officer may conduct an advanced search, as defined in CBP Directive No. 3340-049A, in

 instances in which there is reasonable suspicion of activity in violation of the laws enforced and

 administered by CBP, or in which there is a national security concern.

       ICE states that ICE Special Agents make independent determinations on the jurisdiction,

justification, and necessity for every border search they undertake. While information provided to

ICE by other law enforcement agencies may inform an ICE Special Agent’s decision to perform a

border search of an electronic device, ICE conducts border searches to further ICE investigations

and pursue ICE’s law enforcement mission and does not conduct border searches or detain

electronic devices at the request of any other agency.




                                                   8
